ON A REHEARING.
Buchanan, J.
We have been requested by counsel on both sides to consider this case as if a rehearing had been granted upon the motion to dismiss the appeal.
*410It is needless to Inquire whether the motion to dismiss in this ease should have been filed within three days after the transcript was brought up from the inferior court, inasmuch as the practice of this court has been to notice, ex officio, and without any motion to dismiss having been made, the want of proper parties for a final decree. Swearingen v. McDaniel, 12 Rob., 205; Succession of Perry, 4 An., 577.
The parties mentioned in the appeal bond are alone parties to the appeal; and it is immaterial to inquire who filled up the blanks in the appeal bond. If that was done by the Clerk of the court, he can be viewed in no other light, pro hac vice, than as the appellant’s agent. Hill v. Bowden, 2 An., 452.
Let the judgment already rendered remain undisturbed.